Citation Nr: 0508445	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-32 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from October 1959 to October 
1979.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 decision by the RO which 
denied entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the instant case, the veteran has several service-
connected disabilities, including right below-the-knee 
amputation (BKA) and osteomyelitis of the left foot, the 
current status of which, are not clear from the evidence of 
record.  Prior to his surgery in February 2003, the surgeon 
opined that he believed that the veteran would be able to 
ambulate with a prosthetic device with adequate physical 
therapy.  Post-surgery notes in March 2003 indicated that the 
veteran was doing exceedingly well and, in fact, better than 
expected.  The veteran was fitted with a prosthesis and was 
ambulating with a walker, but was still in rehab when he was 
examined by VA in July 2003.  That report also noted that the 
veteran was scheduled for a skin graft for osteomyelitis of 
the left foot in about six weeks.  No additional medical 
records have been received since July 2003.  

Given the fact that the veteran was a little more than four 
months status-post below-the-knee amputation and still in 
rehab when he was examined by VA in July 2003, and that he 
was reportedly scheduled for a skin graft on the left foot 
around September 2003, the Board believes that additional 
development should be undertaken to obtain all of his 
rehabilitation and treatment records, and to determine the 
current status of service-connected disabilities and how they 
impact on his ability to secure substantially gainful 
employment.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and ask that he 
identify or submit any additional 
evidence, particularly medical evidence, 
that is relevant to his claim of 
entitlement to TDIU.  Of particular 
interest are all rehabilitation records 
pertaining to the right BKA since March 
2003, and for treatment his osteomyelitis 
of the left foot since July 2003.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of all of his service connected 
disabilities, with particular emphasis on 
his right BKA and left foot disabilities, 
and how they affect his ability to be 
gainfully employed.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  In so deciding, nonservice 
connected disabilities and advancing age 
must not be considered in rendering the 
determination.  The basis for any opinion 
expressed should be identified.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  A complete rationale 
must be provided for all conclusions and 
opinions expressed.  In the event that 
additional consultation from other 
specialists is deemed necessary, that 
should be accomplished.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran should be scheduled for a 
vocational rehabilitation assessment to 
determine whether he has an employment 
handicap which impairs employability and 
if so, whether he has overcome impairment 
of employability.  The counselor should 
arrange for any interviewing and testing 
of the veteran deemed necessary.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

5.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  




		
	DEBORAH SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


